internal_revenue_service washington dc department of the treasury number release date index numbers person to contact telephone number refer reply to cc te_ge eb hw-plr-157836-01 date date key taxpayer fund insurance_company m n o p date a dollar_figureu to v dollar_figurew dollar_figurex dollar_figurey dollar_figurez c business d business e business dear this is in response to letters dated date and date requesting rulings concerning the proposed transfer of funds from an insurance reserve fund to a voluntary employees’ beneficiary association veba trust plr-157836-01 facts prior to date a taxpayer was the wholly owned subsidiary of company m on date a company m distributed its stock of the taxpayer to company m’s public shareholders in a tax-free reorganization under sec_368 of the internal_revenue_code as part of the reorganization taxpayer succeeded to all of the assets and reserves of an insurance reserve fund the fund and assumed all of the liabilities of the fund the fund is a retired_lives_reserve under a group_life_insurance contact with insurance_company the fund currently provides funding of life_insurance benefits for retired employees and disabled employees of taxpayer and of company m under the terms of the insurance_contract the fund can only be used to provide these life_insurance benefits and cannot be withdrawn for any other purpose the fund was created in by company m to provide post-retirement life_insurance coverage for employees of company m above a certain grade level and other salaried employees of company m at various locations and operating units the life_insurance benefits varied by operating units in company m added coverage for company m employees on long-term disability since the fund has paid only the first dollar_figure of life_insurance coverage for both the retired and disabled participants between and company m made annual contributions to the fund ranging from approximately dollar_figureu to dollar_figurev since these deductions were made prior to the deficit_reduction_act_of_1984 defra the contributions were deductible under sec_162 of the code but were not deductible under or limited by sec_419 which was added to the code by defra and became effective in in company m contributed dollar_figurew to the rlr by significant contributions were no longer needed because the actuarial liability was significantly lowered when benefits were scaled back to dollar_figure after during and however the rlr was in a deficit position requiring company m to make additional contributions of about dollar_figurex in and in and dollar_figurey in the fund has also received an additional_amount of about dollar_figurez upon the recent demutualization of insurance_company in as part of a corporate restructuring company n assumed the liabilities of the fund attributable to company m’s retired employees involved in the c business and the assets allocable thereto also as part of a corporate restructuring company o succeeded to company m’s d business and in assumed the liabilities of the fund attributable to company m and company o’s retired employees involved in the d business also as part of a corporate restructuring company p succeeded to company m’s e business and in assumed the liabilities of the fund attributable to company m and company p’s retired employees involved in the e business plr-157836-01 as stated previously on date a taxpayer succeeded to all of the remaining assets and reserves of the fund and assumed all of the remaining liabilities taxpayer represents that it does not have the right to recapture any portion of the assets of the fund so long as any covered_person remains alive taxpayer now intends to transfer a portion of the assets and liabilities of the fund to a veba trust that will be exempt under sec_501 of the code a fee will be paid to insurance_company in order to effectuate the transfer the fund will continue to provide the life_insurance benefits for disabled employees assets of the fund that are not required to fund the coverage for the disabled employees and the insurance_company fee will be transferred to the veba trust taxpayer plans to transfer to a separate_account in the veba trust the portion of the assets attributable to company m contributions made prior to to provide funding for medical benefits for taxpayer’s active employees in addition the separate_account may be used to provide funding for medical benefits and life_insurance benefits for the retired employees currently covered by the fund all assets of the fund other than those transferred to the separate_account will be used solely to provide funding for life_insurance benefits for the retired employees currently covered by the fund taxpayer will determine with the assistance of an actuary the fair_market_value of the assets of the fund and the value of all life_insurance obligations of the fund all of the assets of the fund are attributable to both pre-1986 and post-1985 contributions of company m taxpayer represents that no portion of the current_assets of the fund is attributable to contributions made by taxpayer’s employees or those of company m the amount proposed to be transferred to the separate_account of the veba trust will not exceed the amount attributable to company m’s pre-1986 contributions accordingly an allocation between pre-1986 contributions and post-1986 contributions will be made with respect to the assets of the fund and only amounts attributable to pre-1986 contributions of company m will be transferred to the separate_account of the veba taxpayer and its actuaries will use the following guidelines to determine the amounts attributable to pre-1986 contributions of company m as of date the amount attributable to pre-1986 contributions by company m will be equal to a pro-rata share of the then fair_market_value of assets in the fund as of the end of any subsequent taxable_year the amount attributable to pre-1986 contributions by company m will be equal to the amount attributable to pre-1986 contributions as of the end of the previous taxable_year reduced by pro-rata benefit payments pro-rata administrative expenses and other disbursements for the current taxable_year and increased by a pro-rata share of income including realized and unrealized plr-157836-01 gains and losses for the taxable_year determined as of the end of the current taxable_year taxpayer requests rulings with respect to the proposed transaction under sec_61 and sec_4976 of the code law and analysis sec_61 of the code provides that unless otherwise excepted gross_income includes all income from whatever source derived sec_419 of the code provides rules with respect to the tax treatment of welfare_benefit funds sec_419 defines the term welfare_benefit_fund to include any fund through which the employer provides welfare benefits to employees or their beneficiaries the term fund is defined in sec_419 to include an organization described in sec_501 of the code the term fund is also defined in sec_419 to include to the extent provided in regulations any account held for an employer by any person sec_1_419-1t q a-3 provides that a retired_lives_reserve or a premium stabilization maintained by an insurance_company is a fund or part of a fund if it is maintained for a particular employer and the employer has the right to have any amount in the reserve applied against its future years’ benefits costs or insurance premiums sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund shall not be deductible under chapter of the code but if they would otherwise be deductible shall be deductible under sec_419 for the taxable_year in which paid but subject_to the limitation of sec_419 sec_419 of the code provides that the amount of the deduction for any taxable_year shall not exceed the welfare_benefit fund’s qualified_cost for the taxable_year under sec_419 the term qualified_cost means with respect to any taxable_year the sum of a the qualified_direct_cost for such taxable_year and b subject_to the limitation of sec_419a any addition to a qualified_asset_account for the taxable_year under sec_419 the qualified_cost for any taxable_year is reduced by the fund’s after-tax_income for the taxable_year sec_419 of the code defines qualified_direct_cost to mean with respect to any taxable_year the aggregate amount including administrative expenses that would have been allowable as a deduction to the employer with respect to the benefits provided during the taxable_year if i those benefits were provided directly by the employer and ii the employer used the cash_receipts_and_disbursements_method of accounting plr-157836-01 sec_419a of the code defines qualified_asset_account to mean any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits sec_419a of the code provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent such addition results in the amount in that account exceeding the account limit pursuant to sec_419a except as otherwise provided in that subsection the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund a claims incurred but unpaid as of the close of the taxable_year for benefits referred to in subsection a of sec_419a and b administrative costs with respect to such claims sec_419a of the code provides that the account limit for any taxable_year may include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis using assumptions that are reasonable in the aggregate as necessary for a post-retirement medical benefits to be provided to covered employees determined on the basis of current medical costs or b post- retirement life_insurance benefits to be provided to covered employees sec_1_419a-1t q a-2 a of the regulations provides that sec_419 of the code generally applies to contributions paid_or_accrued with respect to a welfare_benefit_fund after date in taxable years of employers ending after that date q a-2 b of that regulation provides a special transition rule for certain welfare_benefit funds that are part of a plan maintained pursuant to one or more collective bargaining agreements and q a-9 of that regulation provides special transition_rules for the first taxable_year of a fiscal_year employer ending after date sec_4976 of the code imposes an excise_tax on an employer equal to of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 of the code provides that the term disqualified_benefit includes any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 of the code provides that sec_4976 shall not apply to any amount attributable to a contribution to a welfare_benefit_fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year rules concerning deductions for employer contributions to a retired lives reserves prior to the effective date of sec_419 and sec_419a are found in revrul_69_382 1969_2_cb_28 pursuant to that revenue_ruling for taxable years ending on or before date premium paid_or_incurred by an employer policyholder under plr-157836-01 contracts providing group term life and health and accident coverage for its active and retired employees were deductible in full even though a portion of the premium was credited to a retired_lives_reserve if the balance in the reserve was held by the insurance_company solely for the purpose of providing insurance coverage on active and retired lives so long as any active or retired employee remained alive and the amount added to the retired_lives_reserve was not greater than the amount that would be required to fairly allocate the cost of the insurance coverage provided over the working lives of the employees involved further the ruling holds that these conclusions would be applicable to taxable years ending after date provided that the employer policyholder promptly amended the contract to provide that it did not retain any right to recapture any portion of the reserve so long as any active or retired employee remains alive we conclude that the proposed transaction will not result in an excise_tax under sec_4976 of the code the funds to be transferred to the veba trust to be used to provide medical benefits for active employees instead of retiree life_insurance benefits are amounts solely attributable to pre-1986 contributions pursuant to sec_4976 an amount is not subject_to sec_4976 to the extent it is attributable to an employer_contribution with respect to which no deduction is allowable under sec_419 for the current or any prior taxable_year since none of the funds that will be used for the active employees are attributable to deductions taken under sec_419 of the code these amounts will not be treated as reverting to the benefit of the employer for purposes of sec_4976 of the code with respect to amounts attributable to post-1985 contributions to be transferred to the veba trust those assets will continue to be used to provide welfare benefits for retired employees and there is no reason to view the proposed transaction as a reversion to the employer for purposes of the tax imposed by sec_4976 of the code based on the information submitted and the representations made therein we rule that the proposed transaction will not cause taxpayer to incur an excise_tax under sec_4976 of the code as we have previously discussed with you in the interest of sound tax_administration we are declining to rule on the issue of whether the transfer of the assets and liabilities of the fund to the veba trust will result in the realization and recognition of gross_income to the taxpayer under sec_61 of the code please note however that if the proposed use of the veba assets does result in the realization and recognition of gross_income to the company under sec_61 the company would be entitled to an offsetting deduction under sec_419 for the qualified direct costs of providing welfare benefits for the employees this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the plr-157836-01 transaction described above under any provision of the code in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely mark schwimmer senior technican reviewer division counsel associate chief_counsel tax exempt and government entities
